McGINLEY, Judge,
dissenting.
I respectfully dissent to the majority’s conclusion that the Pennsylvania Public Utility Commission (PUC) lacks jurisdiction over the present matter because “Poorbaugh’s claims focus upon one specific instance of electrical problems[,] ... Poorbaugh’s case [does not involve] ... complex, technical issues[, and] ... Poorbaugh has not raised any issues relating to tariffs which would certainly require the expertise of the PUC.”
In the present controversy, Poorbaugh alleged in Count One of his complaint that West Penn Power was negligent based upon the following:
(a) Violating the minimum standards of The National Electrical Safety Code;
(b) Violating internal Defendant West Penn regulations and/or Commonwealth of Pennsylvania Public Utility Regulations;
(c) Failing to reduce hazards to life and property as far as is feasibly practical;
(d) Failing to properly inspect the power lines in question;
(e) Failing to properly maintain and/or monitor the power lines in question;
(f) Failing to employ feasible alternate means that would have prevented Plaintiff’s damages;
(g) Failing to prevent an overvoltage from the power lines in question;
(h) In providing a product which permitted dangerous and excessively high amounts of electricity to surge through transmission and distribution lines;
(i) Failing to adequately test and inspect its product, transmission and distribution lines before distributing electricity; and
(j) Distributing electricity after an overvol-tage and power outage without consideration of the effects such conditions had upon Plaintiffs electrical system.
Complaint, January 7, 1992, Paragraph 15(a-j) at 4; Reproduced Record (R.R.) at 8a.
Section 1501 of the Public Utility Code (Code), 66 Pa.C.S. § 1501 provides:
Every public utility shall furnish and maintain adequate, efficient, safe, and reasonable service and facilities, and shall make all such repairs, changes, alterations, substitutions, extensions, and improvements in or to such service and facilities as shall be necessary or proper for the accommodation, convenience, and safety of its patrons, employees, and the public. Such service also shall be reasonably continuous and without unreasonable interruptions or delay. Such service and facilities shall be in conformity with the regulations and orders of the commission.
Section 1505(a) of the Code provides:
General rule. — Whenever the commission, after reasonable notice ... finds that the service or facilities of any public utility are unreasonable, unsafe, inadequate, insufficient, or unreasonably discriminatory, or otherwise in violation of this part, the commission shall determine and prescribe, by regulation or order, the reasonable, safe, adequate, sufficient, service or facilities to be observed, furnished, enforced, or employed, including such repairs, changes, alterations, extensions, substitutions, or improvements in facilities as shall be reasonably necessary and proper for the safety, accommodation, and convenience of the public.
In Elkin v. Bell Telephone Company of Pennsylvania, 491 Pa. 123, 420 A.2d 371 (1980) our Pennsylvania Supreme Court discussed the purpose of the doctrine of primary jurisdiction and what was required in order for a common pleas court to refer a matter to an agency. The Supreme Court stated:
Therefore, where the subject matter is within an agency’s jurisdiction and where it is a complex matter requiring special competence, with which the judge or jury would or could not be familiar, the proper procedure is for the court to refer the matter to the appropriate agency. Also weighing in the consideration should be *753the need for uniformity and consistency in agency policy and the legislative intent.
Elkin, 491 Pa. at 134, 420 A.2d at 377.
In the present controversy, Poorbaugh’s has alleged in his complaint that West Penn Power violated PUC regulations1 and industry standards which resulted in the failure of West Penn Power’s equipment and facilities. Poorbaugh alleges that this failure caused the fire which destroyed his barn. I believe that Poorbaugh has raised a number of complex issues that requires the expertise of the PUC. I would affirm the decision of the PUC to accept jurisdiction over the present matter.

. 52 Pa.Code § 57.26 provides:
Overhead and underground transmission and distribution facilities and crossings of the wires or cables of every public utility over or under the facilities of other public utilities, cooperative associations or communication utilities, including parallel or random installation of underground electric supply and communications conductors or'Cable shall be constructed and maintained in accordance with safe and reasonable standards, as set forth in the National Electrical Safety Code, 1981 edition. 52 Pa.Code § 5718 requires that a public utility “make periodic inspections ... in a manner satisfactory to the Commission" and that a public utility file "reports of inspections, when and in such form as the Commission may require."